Case 0:21-cv-60262-RKA Document 5 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 MICHAEL JOSEPH,

         Plaintiff,

 vs.
                                                             Case No.: 20-cv-60262-RKA
 A. MANDZIAK CO., INC. d/b/a SURF SIDE
 MOTEL a/k/a SURF SIDE RESORT,

         Defendant.



       CERTIFICATE OF COUNSEL REGARDING ANY PRIOR FILINGS UNDER THE
               AMERICANS WITH DISABILITIES ACT PRIOR FILINGS


         As an officer of the Court, and attorney for Plaintiff, I do hereby certify that the above-

 styled case has never been filed with the Clerk of the United States District Court for the

 Southern District of Florida. Under my direction, a search has been made with the result that I

 can find no prior or related filing with the within Plaintiff and Defendant. However, two prior

 complaints for injunctive relief was filed against the Defendant for violations under Title III of

 the American with Disabilities Act (“ADA”) at the subject property. The within matter concerns

 website violations of the hotel’s online reservation system, while the ADA violations listed in the

 previous Complaint were limited to brick and mortar violations at the hotel premises.

         On April 17, 2000, Peter DiPalma filed an ADA lawsuit against the Defendant, A.

 Mandziak Co., Inc.; Case No.: 00-cv-06527-FAM (hereinafter the “DiPalma Matter”). The ADA

 violations listed in the DiPalma Matter Complaint were limited to inaccessible parking,

 inaccessible entrance and path or travel, and lack of access in “disabled rooms” citing visible and

 physical violations at the proeprty. The DiPalma Matter Complaint listed the alleged violations



                                            Page 1 of 3
Case 0:21-cv-60262-RKA Document 5 Entered on FLSD Docket 02/03/2021 Page 2 of 3




 present at the Defendants property in paragraph 15 of the Complaint (none of which were related

 to the within action) attached hereto as Exhibit A.

        Mr. DiPalma, through counsel, filed a Stipulation of Dismissal on June 6, 2000, and an

 Order of Dismissal was entered that same day.

        On December 16, 2014, Mark Cohen filed an ADA lawsuit against the Defendant, A.

 Mandziak Co., Inc.; Case No.: 14-cv-62855-DPG (hereinafter the “Cohen Matter”). The ADA

 violations listed in the Cohen Matter Complaint were limited to barriers to access to the

 swimming pool, office, inaccessible counter heights, and failure to provide continuous path of

 travel between common areas of the property. The Cohen Matter Complaint listed the alleged

 violations present at the Defendants property in paragraphs 17 through 21 of the Complaint

 (none of which were related to the within action) attached hereto as Exhibit B.

        Mr. Cohen, through counsel, filed a Stipulation of Dismissal on May 1, 2015, and an

 Order of Dismissal was entered May 13, 2015.

        Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state under penalty of

 perjury that the foregoing is true and correct.

                                                   Respectfully submitted February 3, 2021.

                                                   LAUREN N. WASSENBERG, ESQ.
                                                       Attorney for Plaintiff
                                                   Lauren N. Wassenberg & Associates, P.A.
                                                   1825 NW Corporate Blvd., Ste. 110
                                                   Boca Raton, FL 33431
                                                   Ph: 561.571.0646 | Fx: 561.571.0647
                                                   WassenbergL@gmail.com

                                              By: s/ Lauren N. Wassenberg
                                                  Lauren N. Wassenberg, Esq.
                                                      (Fla. Bar No. 34083)




                                              Page 2 of 3
Case 0:21-cv-60262-RKA Document 5 Entered on FLSD Docket 02/03/2021 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this February 3, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF and served all counsel of record via

 transmission of Notices of Electronic Filing generated by CM/ECF.

                                          By: s/ Lauren N. Wassenberg
                                              Lauren N. Wassenberg, Esq.
                                                  (Fla. Bar No. 34083)




                                          Page 3 of 3
